Digitally signed
                                                                             by Reporter of
                                                                             Decisions
                                                                             Reason: I attest to
                            Illinois Official Reports                        the accuracy and
                                                                             integrity of this
                                                                             document
                                    Appellate Court                          Date: 2020.07.07
                                                                             11:59:02 -05'00'



                  Krumwiede v. Tremco, Inc., 2020 IL App (4th) 180434



Appellate Court         JEFF KRUMWIEDE, Special Administrator of the Estate of Willard
Caption                 Krumwiede, Deceased, and RUTH KRUMWIEDE, Individually,
                        Plaintiffs-Appellees, v. TREMCO, INC., Defendant-Appellant.



District & No.          Fourth District
                        No. 4-18-0434



Filed                   January 21, 2020



Decision Under          Appeal from the Circuit Court of McLean County, No. 13-L-79; the
Review                  Hon. Rebecca S. Foley, Judge, presiding.



Judgment                Reversed.


Counsel on              Brad A. Elward, Christopher P. Larson, and Cathy A. Molchin, of
Appeal                  Heyl, Royster, Voelker & Allen, of Peoria, and Michael T. Reagan, of
                        Ottawa, for appellant.

                        Chip Corwin and James Wylder, of Wylder Corwin Kelly, LLP, of
                        Bloomington, for appellees.



Panel                   JUSTICE HARRIS delivered the judgment of the court, with opinion.
                        Presiding Justice Steigmann and Justice Turner concurred in the
                        judgment and opinion.
                                               OPINION

¶1       Plaintiffs—Jeff Krumwiede, the special administrator of the estate of decedent Willard
     Krumwiede, and Ruth Krumwiede, decedent’s wife—brought a cause of action against
     defendant—Tremco, Inc. (Tremco)—raising wrongful death, survival, and loss of consortium
     claims. They alleged that, while working as a window glazier, decedent used asbestos-
     containing products manufactured by Tremco, which caused decedent to develop
     mesothelioma and resulted in his death. Following a trial, the jury found in favor of plaintiffs.
     Tremco appeals, arguing it is entitled to a judgment notwithstanding the verdict (judgment
     n.o.v.) or a new trial. Alternatively, it argues it is entitled to a setoff for amounts paid in prior
     settlements with other defendants. We reverse.

¶2                                         I. BACKGROUND
¶3       In April 2013, plaintiffs filed their complaint against Tremco and more than 50 other
     defendants, alleging defendants manufactured and sold asbestos-containing products that
     decedent used or was exposed to while working as a window glazier. Plaintiffs alleged that
     defendants’ products gave off dust, decedent was exposed to that dust, and decedent contracted
     mesothelioma as a result of his exposure. Plaintiffs asserted that before manufacturing the
     products at issue, defendants knew or should have known “that exposure to asbestos caused
     pulmonary fibrosis and malignancies.” They alleged that defendants were negligent because
     defendants
                  “a) failed to warn that exposure to asbestos fibers caused serious disease and death;
                  b) failed to warn that exposure to asbestos fibers caused pulmonary fibrosis;
                  c) failed to warn that exposure to asbestos fibers caused malignancies;
                  d) failed to provide instruction as to safe methods, if any existed, of handling and
              processing asbestos containing products.”
     Plaintiffs further asserted that decedent died on September 26, 2012, and that defendants’
     negligence was a proximate cause of his injury and death.
¶4       In October 2017, the trial court conducted a jury trial. At the time of trial, Tremco remained
     the sole defendant in the case, and it is the only defendant at issue on appeal. With respect to
     Tremco, plaintiffs complained of decedent’s exposure to two asbestos-containing products,
     “440 Tape” and “Mono caulk.” Both products were manufactured using chrysotile-type
     asbestos fibers.
¶5       Evidence showed decedent worked as a window glazier, installing glass into wood or
     aluminum frames, from approximately the mid-1950s until his retirement in the early 1990s.
     On September 26, 2012, decedent passed away at the age of 81. An autopsy showed he had
     “malignant mesothelioma consistent with industrial exposure of asbestos.” Asbestos fibers
     were “identified within the lungs, microscopically.”
¶6       Plaintiffs presented the testimony of two of decedent’s coworkers, Dennis Schultz and
     Richard Darr. Both men worked as window glaziers with decedent in the 1960s and 1970s and
     testified that they frequently used Tremco’s Mono caulk and 440 Tape. Schultz asserted those
     products were used “[j]ust about every day” in their line of work. On a large job, he would use
     hundreds of tubes of Mono caulk and hundreds of feet of 440 Tape. He acknowledged using
     products from manufacturers other than Tremco but asserted that Tremco’s products were the

                                                   -2-
       “most specked [sic] product[s] out there by architects.” Darr described the 440 Tape as the
       “primary tape” that he and decedent used.
¶7          The 440 Tape arrived at job sites packaged in a cardboard box with multiple rolls of tape
       per box. The tape was described as “tacky,” and Darr testified it would stick to his hands. The
       440 Tape had to be cut when applied to a window. Tremco’s Mono caulk was applied with a
       caulking gun. It also arrived in boxes with multiple tubes of caulk in each box. Schultz testified
       that on a four by five window, he would use a quarter to half a tube of caulk. Workers used
       their fingers to “smooth *** off” the caulk and razors to “scrape” it. The Mono caulk would
       get on rags and the workers’ clothing and hands.
¶8          Schultz denied observing any visible dust when cutting the 440 Tape or using the Mono
       caulk. While working with decedent, they worked in locations where insulators were present
       and wrapping pipes in their vicinity or general area. Schultz did not know if the insulators
       created any dust. Darr testified that he never saw any visible dust coming off of the Mono caulk
       or when cutting the 440 Tape. However, there were times when he and decedent had to remove
       the Mono caulk that had dried using a chisel. He stated they “could have run up some [visible]
       dust once in a while” but he did not remember.
¶9          Schultz testified that in the years he and decedent used Tremco’s 440 Tape and Mono
       caulk, he did not see “anything on the product[s] indicating that asbestos was one of the
       ingredients.” He also did not recall ever receiving any information from Tremco that asbestos
       was harmful and that it could cause asbestosis, lung cancer, or mesothelioma. Darr testified he
       did not pay attention to what Tremco’s products were made of and never saw information on
       the packaging indicating the products contained materials that were harmful or could cause
       lung disease. He first learned Tremco’s products contained asbestos in the 1990s.
¶ 10        Plaintiffs called Steven Milano, Tremco’s corporate representative with respect to asbestos
       litigation, as an adverse witness. Beginning in 1995, Milano worked on and off for Tremco as
       a staff chemist. In March 2016, he began working as Tremco’s director of research and
       development for construction, sealants, and waterproofing. Milano testified he reviewed more
       than 14,000 pages of documents concerning Tremco’s historical use of asbestos as well as the
       testimony of its previous corporate representatives on the subject. He agreed he was “the most
       knowledgeable person” regarding the subject of Tremco’s asbestos-containing products.
¶ 11        According to Milano, “all asbestos containing formulas” were removed from Tremco’s
       product offerings before he began working for Tremco in 1995. In 2006, Tremco’s legal
       counsel asked Milano to “mix up a batch of caulk” and “a batch of tape.” The tape was 440
       Tape but the caulk was not Mono caulk. Milano was provided with formulas to be used for the
       caulk and tape that were from Tremco’s “formulation records” from 1974 to 1982. Milano also
       received raw asbestos to use in the formulas. He testified that he understood he was
       remanufacturing products with old formulas so that they could be tested “for the purposes of
       litigation.” Milano made the requested products, and they were “shipped *** off to a lab called
       EPI.” According to Milano, the EPI testing was done “to show and demonstrate that no
       detectible [sic] asbestos fibers [were] released from” Tremco’s products.
¶ 12        Milano identified the Tremco facilities where asbestos-containing products were
       manufactured, including its Kinsman, Toronto, Barberville, and Columbus facilities. He
       agreed that such facilities used “raw bags” of asbestos. Milano testified that “Tremco’s
       understanding of asbestos related hazards developed with the onset of [the Occupational Safety
       and Health Administration (OSHA) regulations on asbestos] in the early ’70s and progressed

                                                   -3-
       from there.” More specifically, he agreed that Tremco knew about potential hazards associated
       with raw asbestos fiber in 1971. He also testified that Tremco had knowledge that asbestos
       could be harmful in “[t]he late ’60s to early ’70s.”
¶ 13        According to Milano, Tremco began making “efforts at the onset of OSHA to start trying
       to find alternatives to asbestos in [its] products.” In 1974, it had a goal of becoming asbestos-
       free. Tremco did not succeed in its goal until 15 to 20 years later.
¶ 14        Milano identified internal correspondence from Tremco and other documents describing
       the condition of Tremco’s Kinsman facility, where Tremco manufactured roofing materials.
       Those documents were admitted into evidence and showed that in November 1971, a Tremco
       employee described Tremco’s Kinsman facility as being “grossly negligent” in areas subject
       to OSHA regulations. One problem identified in the correspondence involved the use of
       asbestos as a “sweeping compound.” In June 1974, violations were noted in the area of
       “asbestos usage” and asbestos handling at the plant was described as “poor.” In January 1973,
       air samples from Tremco’s Kinsman facility were above recommended limits. Additionally,
       an OSHA inspection in December 1974 found various violations, including Tremco’s failure
       to post caution signs at entrances to the asbestos area and to “ensure that all places of
       employment be maintained free of accumulations of asbestos fibers if with their dispensing
       there would be an excessive concentration.”
¶ 15        Milano agreed that Tremco was an Illinois employer and should have known about the
       Illinois Workers’ Occupational Diseases Act. Plaintiff submitted portions of that act as an
       exhibit and Milano acknowledged that, in March 1936, it referenced employer liability in cases
       of asbestosis, a nonmalignant disease caused by asbestos. He further testified that Tremco’s
       headquarters was in Ohio and acknowledged that Ohio had regulations in 1947 regarding
       acceptable limits regarding exposure to asbestos in an employment setting. Milano agreed that
       given the Ohio regulations, “Tremco would have known that there was potential harm with
       asbestos.” He acknowledged that “Tremco knew in the ’40s asbestos could be harmful.”
¶ 16        Milano further identified a brochure produced and distributed by Tremco in 1987, entitled
       “WHY WAIT?” The brochure noted that the Environmental Protection Agency (EPA)
       proposed a rule to ban certain asbestos products and to phase out the use of asbestos over the
       next 10 years. It also stated that the EPA had concluded that “ ‘no level of exposure is without
       risk.’ ” According to Milano, the “WHY WAIT?” brochure came out of Tremco’s roofing
       division. Further, to his knowledge, decedent was never an employee of Tremco and did not
       work at any of its manufacturing facilities.
¶ 17        Plaintiffs next presented the testimony of Dr. Arthur Frank, their retained medical expert.
       Dr. Frank testified he was a board-certified physician in both internal and occupational
       medicine, held a Ph.D. in biomedical sciences on the subject of asbestos and how it affects
       respiratory tissue, and had performed asbestos-related research since 1968. He described
       mesothelioma as a cancer of the pleura, or lining of the lung, and other similar tissues. In the
       United States, mesothelioma “is virtually only caused *** by exposure to asbestos.”
¶ 18        According to Dr. Frank, in “modern history,” information regarding the health hazards of
       asbestos went back to the late 1890s. There were articles on the subject in the early 1900s, and
       the term asbestosis was coined in 1924. In 1942, the head of occupational cancer studies at the
       National Cancer Institute reported that he considered asbestos to be a cause of lung cancer. Dr.
       Frank testified that asbestosis, lung cancer, and mesothelioma could all be fatal diseases and
       he had never seen a “cured case of mesothelioma.”

                                                   -4-
¶ 19        Dr. Frank identified “six fibers that collectively are called asbestos.” He described the
       fibers as “extremely small” and stated that all of them caused disease. Dr. Frank acknowledged
       that some individuals were of the opinion that chrysotile asbestos fibers, unlike other fiber
       types, could not cause mesothelioma. However, he disagreed, stating there was “[r]eally
       nothing that supports” such opinions and that all of the government agencies in this country
       “recognize that all fiber types, including chrysotile, cause mesothelioma.” Dr. Frank testified
       that seeing “what fibers are in the lung” is not a way of determining what asbestos fibers a
       person inhaled. He noted that the different types of fibers stayed in the lung for different
       amounts of time. Crocidolite and amosite fibers “take up residence in the lung, and they tend
       to stay there” and have a half-life of two to three years. Alternatively, for chrysotile fibers, “the
       average half-life is about 90 days.” The fact that a fiber leaves the lung does not mean that it
       leaves the body. Dr. Frank stated that chrysotile fibers are “the fiber that most readily gets out
       to the pleura” where mesothelioma occurs.
¶ 20        Dr. Frank stated that there is no known safe level of exposure to asbestos. Because asbestos
       is a naturally occurring mineral, “we all have some exposure” (i.e., “background” or “ambient”
       exposure). When questioned by plaintiffs’ counsel regarding how regularly and frequently a
       person must be exposed to asbestos to develop mesothelioma, Dr. Frank testified that “it’s not
       something that requires many, many years or constant ongoing exposure.” He stated as follows:
                    “Again, one time will do it. So there’s no set frequency. Obviously it’s a very simple
                principle. We call it the dose-response relationship. The more you’re exposed, the
                greater the dose, the more likely you are to get disease.
                    So someone who’s exposed for a week has a certain risk. For a year, their risk would
                be higher, assuming the same levels. And then, you know, if they work for four decades
                or two decades or whatever, the risk is going to be even higher because the exposure
                was higher over time.”
       Dr. Frank asserted that there was no scientific way to determine which exposure to asbestos
       caused a person to develop a disease, stating: “It is the cumulative exposure, the totality of the
       exposure that we say that causes the disease.”
¶ 21        Regarding the ability of asbestos-containing products to release asbestos fibers, Dr. Frank
       testified as follows:
                “I’ve been doing this work a long time, and there’s not a single product I’ve ever come
                across that has not had the capacity to give up fibers when worked with. I mean, you
                think of something like asbestos cement pipe. You would think, well, you know, a piece
                of cement, it’s not going to give up fibers.
                    But if you cut it, drill it, bevel it, you know, work with it the way pipe is worked
                with, even there, asbestos fibers will come out. And when the water flows through it,
                because it’s often used for water system piping, it pulls out asbestos fibers even out of
                something like cement. So there isn’t a product that doesn’t have the ability to give up
                asbestos.”
       Dr. Frank maintained that even encapsulated asbestos products can give off respirable fibers.
       The following colloquy occurred between Dr. Frank and plaintiffs’ counsel:
                    “Q. Doctor, in the course of your—of the last 40 years of doing this, have any of
                the cases you’ve looked at involved rubber or butyl tape or—or a caulking for windows
                or doors?


                                                     -5-
                    A. Yes *** they have.
                    Q. Can those products give off asbestos?
                    A. Yes, they can.”
¶ 22       Dr. Frank stated that decedent’s medical record showed “that he developed a malignant
       pleural mesothelioma.” He opined that mesothelioma was his cause of death. Additionally, the
       asbestos fibers that were found in decedent’s lung indicated that he “had significant prior
       exposure to asbestos.”
¶ 23       Plaintiffs’ counsel asked Dr. Frank to assume that decedent worked as a window glazier,
       using “caulk daily during [his] career” and, during the 1960s and 1970s, using “asbestos-
       containing tape.” Based on such facts, Dr. Frank opined decedent’s “exposures to asbestos
       would have caused him to develop the mesothelioma that he had that caused his death.” He
       testified that when a person is exposed to respirable asbestos fibers in their work, that exposure
       is “above background.” Dr. Frank further opined “that all of the exposures that [decedent] had
       from any and all products of any and all fiber type would have contributed to his developing
       his mesothelioma.” He stated that the overall totality of what a person is exposed to, the
       cumulative dose, is what is implicated in mesothelioma.
¶ 24       On cross-examination, Dr. Frank testified that background levels of asbestos were “many
       orders of magnitude less than what’s legally allowed in the workplace.” When discussing
       exposure to asbestos as causative of disease, it was his view that “[i]t’s all the exposures
       together that give you the cumulative exposure.” Dr. Frank also stated that the cumulative
       exposure “may come from multiple sources.”
¶ 25       He explained that respirable fibers meant “fibers that can actually get down into the lung.”
       He testified some fibers were too big and “won’t get down there.” Dr. Frank agreed that “the
       testing and the determination of the extent to which measurable asbestos fibers are released
       during the manipulation of any particular product” was “not the kind of work that” he
       performed. Rather, that kind of work was performed by industrial hygienists, mineralogists,
       engineers, or geologists. Further, he agreed that such testing would help determine the “dose,”
       or how much asbestos entered the body, from any particular product. The following colloquy
       then occurred between Tremco’s counsel and Dr. Frank:
                    “Q. And as I understand your general opinion, it is that any and every exposure
                over background constitutes a substantial contributing factor in the development—
                development of asbestos-related disease, and that includes as it specifically relates to
                [decedent’s] mesothelioma. Do I understand that correctly?
                    A. All of the exposures that he had to any and all products with any and all fiber
                types contributed to his disease. I can’t sit here and tell you what his relative exposure
                was to product A, B, C, D, E, or F. I can just say whatever can be documented that he
                was exposed to, they would all be part of his cumulative exposure.
                                                     ***
                    Q. Is it your opinion then that each and every fiber above background is part of the
                overall contribution to someone’s cumulative exposure?
                    A. No, that is not my opinion. My opinion is that it is the cumulative exposure, all
                of the fibers together, that give someone disease.
                ***


                                                    -6-
                   Q. Well, let me ask you this. Isn’t it your opinion that in terms of exposure that is
               causative it’s either zero or it’s substantial; there’s no such thing as not substantial?
                   A. There is no such thing as an amount of exposure that doesn’t contribute to one’s
               cumulative exposure. It goes back to that cigarette example. Either you have to say that
               one cigarette is insubstantial or that they were all substantial because they made up
               collectively the cumulative exposure.”
       Dr. Frank testified that “some exposures are more and some are less, but you can’t leave any
       of them out. So it’s either zero or it contributed.”
¶ 26       Plaintiffs also presented the testimony of Dr. John Migas, a board-certified physician in
       the areas of internal medicine and oncology, who treated decedent during his lifetime for colon
       cancer. Dr. Migas described his treatment of decedent, which included six months of
       chemotherapy. He stated that, in September 2011, decedent’s colon cancer appeared to be in
       complete remission.
¶ 27       Dr. Migas described the medical treatment decedent received immediately prior to his
       death in September 2012 and about the relationship between asbestos and mesothelioma. He
       stated that asbestos can cause mesothelioma. According to his training, there are multiple
       asbestos fibers and all of the fibers could cause mesothelioma. Dr. Migas stated he had seen
       approximately 50 cases of mesothelioma during his career and all of them had histories
       involving exposure to asbestos. Some of his patients had long-standing exposures as a result
       of the patient’s employment. The shortest case of exposure “was a weekend exposure.” Dr.
       Migas testified that some of his patients also had been exposed to asbestos from more than one
       place. He stated that “it appears that the more asbestos that you take in per time element seems
       to be consistent with a higher risk.”
¶ 28       Plaintiffs’ counsel asked Dr. Migas to assume that decedent worked as a window glazier
       from 1956 until 1991; from the 1950s to the 1980s he worked daily with asbestos-containing
       tapes and caulk; and he worked around other “construction trades” performing their duties,
       including insulators. Based on those facts, Dr. Migas opined that “if there is asbestos
       containing [sic] and he had mesothelioma, I think that those could all be implicated as a risk
       that could have potentially caused mesothelioma.” When using the word “risk,” he meant that
       something was “more likely than not a contributor.”
¶ 29       On cross-examination, Dr. Migas agreed that he treated decedent only in connection with
       his diagnosis of colon cancer and not for anything related to mesothelioma. He did not hold
       himself out as an expert in the field of asbestos medicine and had not done any research in that
       area. Dr. Migas also agreed that if testing on an asbestos-containing product resulted in no
       release of detectable respirable fibers, then the product would not be a risk factor for an
       asbestos-related disease.
¶ 30       After plaintiffs rested, Tremco moved for a directed verdict, arguing plaintiffs failed to
       meet their burden of establishing that decedent was exposed to asbestos fibers from its products
       or that exposure to asbestos fibers from its products was a substantial factor in causing
       decedent’s mesothelioma. In response, plaintiffs’ cited Dr. Frank’s testimony that “all products
       release fibers,” that he was familiar with butyl tapes and caulking, and that such products
       “release fibers.” The trial court denied the motion.
¶ 31       As part of its case, Tremco presented the testimony of Dr. Michael Graham, a forensic
       pathologist. Dr. Graham reviewed decedent’s medical records, depositions from decedent’s


                                                   -7-
       coworkers, and microscopic slides from decedent’s tissues. He noted various medical issues
       that decedent had, including colon cancer in 2010, heart disease, and malignant mesothelioma.
       Dr. Graham testified that decedent’s autopsy established the presence of mesothelioma. It “also
       established the presence of an increased amount of asbestos and specifically amosite asbestos
       in [decedent’s] lung tissue and no increase in any other type.”
¶ 32       Dr. Graham opined that “the primary cause” of decedent’s death was his malignant
       mesothelioma and that his heart disease was also “involved.” He stated there are two major
       groups of asbestos—the serpentine group, which is the chrysotile-type of asbestos fibers, and
       the amphibole group, which included amosite and crocidolite asbestos fibers. Dr. Graham
       opined that amphibole asbestos caused malignant mesotheliomas in humans. With respect to
       decedent, the autopsy showed that “[t]he only fibers that were found in an abnormal
       concentration in more than anybody just walking around *** were amosite fibers.” According
       to Dr. Graham, amphiboles could “stick around” in tissue for decades, having more time to do
       damage. Dr. Graham acknowledged that there was “some controversy” regarding the
       relationship between exposure to chrysotile asbestos fibers and mesothelioma. He opined that
       heavy prolonged exposure to contaminated chrysotile fibers could cause pleural
       mesotheliomas.
¶ 33       According to Dr. Graham, decedent’s mesothelioma was due to amosite fibers. He testified
       decedent may have been exposed to amosite asbestos from working around pipefitters and
       insulators in the sixties who worked with thermal insulation. Dr. Graham also opined that
       decedent’s work with Tremco’s products “had nothing to do” with his development of
       mesothelioma.
¶ 34       On cross-examination, Dr. Graham acknowledged that he was not a “researcher in the area
       of asbestos or asbestos disease.” He testified he occasionally made a diagnosis of asbestos-
       related diseases, but he did not treat patients with such diseases. Dr. Graham agreed “that the
       majority of *** asbestos fibers that get to the pleura are short chrysotile fibers.” He opined that
       Tremco’s products “wouldn’t release any significant amount of fiber” and “certainly not
       enough” to cause an asbestos-related disease. Dr. Graham acknowledged various published
       journals, articles, and studies that set forth the conclusion that chrysotile fibers were
       mesothelioma-producing fibers.
¶ 35       Tremco also presented the testimony of Dr. William Longo. Dr. Longo stated he had a
       doctorate in materials science and engineering. He was the president of Materials Analytical
       Services (MAS), a company that provided consulting and laboratory analysis services. Dr.
       Longo stated MAS was certified to do EPA work for the analysis of asbestos and certified by
       the American Industrial Hygiene Association to perform fiber counting by optical and
       transmission electron microscopy. Since 1998, MAS “processed and analyzed” approximately
       400,000 to 450,000 asbestos samples, both bulk and air samples.
¶ 36       At Tremco’s request, MAS studied the Mono caulk and 440 Tape. Tremco provided the
       products, and Dr. Longo was personally involved in the testing and analysis of those products.
       He stated that both optical microscopes, also referred to as phase contrast microscopy (PCM)
       analysis, and transmission electron microscopes were used by MAS to analyze asbestos
       samples from Tremco’s products. Optical microscopes were used in protocols specified by
       OSHA and could “magnify up to about 2000 times” or 3000 to 4000 times with computer
       enhancement. Alternatively, a transmission electron microscope, or TEM analysis, was


                                                    -8-
       mandated by the EPA to test air samples for schools and was more powerful. Dr. Longo stated
       an electron microscope “can magnify up to one to two to [three] million times.”
¶ 37       Dr. Longo testified a bulk sample analysis of Tremco’s 440 Tape was done to determine
       asbestos content of the product. From that analysis, it was determined that the 440 Tape
       contained chrysotile asbestos and that the percentage of asbestos in the tape was approximately
       22%. A bulk sample analysis of the Mono caulk showed that it also contained chrysotile
       asbestos fibers and that the amount of asbestos in the caulk was 0.3 to 0.5%. Although MAS
       did not perform a full analytical analysis of the products submitted for testing, both products
       had the same properties as their historical specifications.
¶ 38       Dr. Longo next described conducting work practice studies on both of Tremco’s products.
       He stated a work practice study involved performing work activities or “worst case scenario”
       activities to determine if a product would release measurable amounts of respirable asbestos
       fibers. With respect to Tremco’s 440 Tape, Dr. Longo testified that the product he analyzed
       was made in 2006 by Milano for testing purposes. The work practice study performed on the
       440 Tape involved handling the tape and cutting the tape 70 times over a 10-minute period.
       Air samples were taken from six inches from the mouth and nose of the person performing the
       test, as well as seven to eight feet away from the work activity. Dr. Longo testified they also
       studied the clothing of the individual performing the testing. Results of the air sample analysis
       on the 440 Tape showed that “the amount of asbestos fibers in the air for an occupational
       exposure was too low for [MAS] to detect.” Dr. Longo testified as follows:
                    “The amount of—the amount of asbestos fibers in the air for an occupational
                exposure was too low for us to detect it with our technique so we came up with zero
                amount of asbestos fibers for our analysis, and that was both PCM and transmission
                electron microscopy.
                    So we have a certain detection limit, meaning I can only analyze so far, and I can
                only go to that amount that is our detection limit detecting 1 fiber. If it is below that
                concentration, we can’t detect it. So it was below our ability to analyze and to detect
                the asbestos so we would say that it was below our detection limit.”
¶ 39       Regarding the Mono caulk, Dr. Longo testified that MAS received a sample that was
       estimated to have been manufactured in the early 1980s and not “in its original form, meaning
       you couldn’t stick that cartridge in a caulking gun and actually caulk something with it because
       it had hardened.” He also testified that the caulk sample “had been already analyzed once by
       another lab” and had “an actual hole or flap cut out of the—it was in a cardboard tube where
       the sample had been taken.” Dr. Longo then testified as follows regarding the work practice
       study performed on the caulk:
                    “So we thought about it and determined that the worst case scenario for a potential
                exposure for a glazier, in my opinion, is coming back later and removing the material,
                such as the window broke and you have to replace it.
                    The initial application of the material, it’s in a—if you’ve all seen caulk, it’s in a
                very tacky, sticky form and that typically doesn’t release asbestos fibers, they’re all
                wrapped up into the—I think of flypaper, they’re all stuck in there.
                    So what we did was *** we took the Tremco cartridge and we cut the section of
                cardboard off to expose, say, a half barrel of the hardened caulk and took an electric



                                                    -9-
               drill with a brass grinder and actually ground off an eighth inch of the top of the barrel
               of the caulk.”
       According to Dr. Longo, testing also involved cutting strips of the caulking off, putting it into
       an oven at 230 degrees Fahrenheit for 24 hours to harden it, and then grinding it off with a drill
       and a wire brush. Dr. Longo stated that, like with the 440 Tape, air sample testing did not detect
       “any measurable amounts of asbestos fibers.” Also, analysis of the clothing worn by the
       individuals testing both products showed “the amount of asbestos contamination transmitted
       to the clothing was below the detection limit of the method.”
¶ 40       Dr. Longo testified that Tremco’s products were thermoplastic materials, which always
       stayed “pliable” and had a “stickiness.” Such materials were unique and did not behave the
       same way as other asbestos-containing materials that release asbestos fibers when subjected to
       grinding. When asked whether Tremco’s 440 Tape would release measurable or detectable
       respirable asbestos fibers if sawed, sanded, cut, ground, or abraded, Dr. Longo opined as
       follows:
                    “It would be my opinion that using this product would not produce any significant
               exposure in an occupational setting. I can’t say that it doesn’t release any fibers. It’s
               sort of like any analytical technique. If somebody comes out and says that this material
               will never release [one] fiber or any fibers, he’s just making that up.
                    All you can say is I’ve measured it using the standard protocols that are used in
               industrial hygiene situations for occupational exposures and I cannot detect any fibers.”
       Dr. Longo stated he had the same opinion with respect to Tremco’s Mono caulk.
¶ 41       On cross-examination, Dr. Longo testified that permissible exposure limits under OSHA
       were “based on the optical microscope PCM counts.” He stated “to be counted, an asbestos
       structure or fiber has to be a certain length and a certain width. [It] [h]as to be greater than 5
       micrometers in length and greater than about [0].2 micrometers wide for the optical
       microscopist to actually see the fiber.” Dr. Longo also testified that the typical individual
       chrysotile fiber was not 0.2 micrometers wide. For chrysotile fibers to be observed on an
       “optical or PCM microscope,” there would “have to be a bundle of fibers.” Dr. Longo agreed
       that when chrysotile fibers are released in what he would consider a significant amount, 80%
       to 85% of the fibers “are smaller than what allows them to [be] characterize[d] as an OSHA
       fiber.” Further, a dust count using the optical microscopy system and OSHA fiber definition
       or protocol would reflect “only a very small percentage of the actual chrysotile fibers that are
       in the air.”
¶ 42       Dr. Longo agreed that he was not a medical doctor and did not give opinions on medical
       causation for asbestos disease. Further, the question of how many or how few respirable
       asbestos fibers put someone at risk for disease was “not [his] area.” The potential toxicity of
       asbestos fibers that were not observed under OSHA standards with optical microscopy was
       also for others to determine and not within his area of expertise.
¶ 43       When referencing “detection limits” in connection with the testing MAS performed, Dr.
       Longo was referencing “OSHA fibers and concentration of OSHA fibers.” He agreed that the
       objective of the testing was to use OSHA criteria for determining “whether or not there was
       any significant occupational exposure.” The following colloquy occurred between plaintiffs’
       counsel and Dr. Longo:



                                                   - 10 -
                   “Q. Okay. *** In other words, you’re not saying that [decedent] was exposed or
               not exposed to respirable asbestos fibers from his usage of Tremco products, you’re
               saying that based on your testing it was not a significant level of exposure; is that
               correct?
                   A. That’s correct. Nobody can say that there wasn’t one or [two] fibers by chance
               that got released, but there’s no way to detect it. And in the method we use there’s no
               way to detect that.
                   In this particular case, this particular product using the OSHA protocols at—to our
               detection limit there was no exposure. Once you start going below our detection limit,
               certainly couldn’t rule out a fiber or two, but nothing significant.”
       Dr. Longo testified that testing results for Tremco’s products were below OSHA’s “level for
       what [it] deem[s] important.” On redirect examination, Dr. Longo clarified that MAS’s testing
       of Tremco’s products used a transmission electron microscope to identify respirable asbestos
       fibers.
¶ 44       Ultimately, the jury returned a verdict in favor of plaintiffs and against Tremco. It assessed
       damages totaling $5,063,324.52.
¶ 45       In March 2018, Tremco filed a posttrial motion, seeking a judgment n.o.v. or a new trial
       on all issues. It alternatively sought a setoff for amounts plaintiffs received from other
       settlements. Following a hearing in June 2018, the trial court denied Tremco’s requests for a
       judgment n.o.v. and a new trial. However, “[a]s a result of set offs,” it entered a modified
       judgment in favor of plaintiffs and against Tremco in the amount of $3,272,083.31.
¶ 46       This appeal followed.

¶ 47                                         II. ANALYSIS
¶ 48                                       A. Judgment N.O.V.
¶ 49       On appeal, Tremco first argues that it is entitled to a judgment n.o.v. It contends plaintiffs
       failed to prove causation because they presented no competent or admissible evidence that
       Tremco’s Mono caulk or 440 Tape released respirable asbestos fibers. Tremco also argues that,
       assuming its products did release respirable asbestos fibers, plaintiffs presented no competent
       evidence that decedent was exposed to those fibers with “ ‘such frequency, regularity and
       proximity’ ” that they could be viewed as a substantial factor in causing decedent’s
       mesothelioma.
¶ 50       A motion for judgment n.o.v. raises the same questions and is governed by the same rules
       of law as a motion for a directed verdict. Lawlor v. North American Corp. of Illinois, 2012 IL
       112530, ¶ 37, 983 N.E.2d 414. Such motions present a question of whether “there is a total
       failure or lack of evidence to prove any necessary element of the [plaintiff’s] case.” (Internal
       quotation marks omitted.) Id. “In ruling on a motion for a judgment n.o.v., a court does not
       weigh the evidence, nor is it concerned with the credibility of the witnesses; rather, it may only
       consider the evidence, and any inferences therefrom, in the light most favorable to the party
       resisting the motion.” Maple v. Gustafson, 151 Ill. 2d 445, 453, 603 N.E.2d 508, 512 (1992).
       Ultimately, “[a] motion for judgment n.o.v. should be granted only when all of the evidence,
       when viewed in its aspect most favorable to the opponent, so overwhelmingly favors [a]
       movant that no contrary verdict based on that evidence could ever stand.” (Internal quotation
       marks omitted.) Lawlor, 2012 IL 112530, ¶ 37.

                                                   - 11 -
¶ 51       “When the trial court has erroneously denied a motion for judgment n.o.v., we will reverse
       the verdict without a remand.” Id. On appeal, we apply a de novo standard of review. Id.
¶ 52       In negligence actions such as this one, a necessary element of proof “is that the defendant’s
       asbestos was a ‘cause’ of the decedent’s injuries.” Thacker v. UNR Industries, Inc., 151 Ill. 2d
       343, 354, 603 N.E.2d 449, 455 (1992). “[C]ausation requires proof of both ‘cause in fact’ and
       ‘legal cause.’ ” Id. A plaintiff may not “take the causation question to the jury when there is
       insufficient evidence for the jury to reasonably find that the defendant’s conduct was a cause
       of the plaintiff’s harm or injury.” Id. at 355.
¶ 53       In asbestos cases, a plaintiff may prove “cause in fact” under the “substantial factor” test,
       whereby “the defendant’s conduct is said to be a cause of an event if it was a material element
       and a substantial factor in bringing the event about.” Id. at 354-55. In Thacker, the supreme
       court adopted the “ ‘frequency, regularity and proximity’ test as a means by which an asbestos
       plaintiff can prove more than minimum contact to establish that a specific defendant’s product
       was a substantial factor in being a cause in fact of a plaintiff’s injury.” Nolan v. Weil-McLain,
       233 Ill. 2d 416, 432, 910 N.E.2d 549, 558 (2009) (citing Thacker, 151 Ill. 2d at 359). Under
       that test, the plaintiff must show that the “injured worker was exposed to the defendant’s
       asbestos through proof that (1) he regularly worked in an area where the defendant’s asbestos
       was frequently used and (2) the injured worker did, in fact, work sufficiently close to this area
       so as to come into contact with the defendant’s product.” Thacker, 151 Ill. 2d at 359.
               “In addition, by adopting the [frequency, regularity, and proximity test], Thacker
               thereby rejected the argument *** that so long as there is any evidence that the injured
               worker was exposed to a defendant’s asbestos-containing product, there is sufficient
               evidence of cause in fact to allow the issue of legal causation to go to the jury.”
               (Emphasis in original.) Nolan, 233 Ill. 2d at 434.

¶ 54                             1. Release of Respirable Asbestos Fibers
¶ 55       Here, Tremco initially argues plaintiffs’ evidence was insufficient to show causation
       because plaintiffs presented no competent or admissible evidence that Tremco’s products
       released respirable asbestos fibers. It contends that Dr. Frank’s testimony on the subject was
       based on unsubstantiated speculation. Tremco cites this court’s recent decision in McKinney v.
       Hobart Brothers Co., 2018 IL App (4th) 170333, 127 N.E.3d 176, to support its argument.
¶ 56       In McKinney, the plaintiff alleged he developed mesothelioma after inhaling asbestos fibers
       from the defendant’s asbestos-containing welding rods. Id. ¶ 1. A jury returned a verdict in the
       plaintiff’s favor, and the defendant appealed. Id. On review, this court reversed, finding the
       defendant was entitled to a judgment n.o.v. on two alternative bases. Id. ¶¶ 74, 83.
¶ 57       In considering the issues presented for review, we addressed challenges to the testimony
       and opinions of the plaintiff’s retained expert, Dr. Frank—the same Dr. Frank who testified in
       the case at bar. In McKinney, Dr. Frank opined that the defendant’s welding rods were capable
       of giving off respirable asbestos fibers. Id. ¶ 17. As a basis for his opinion, Dr. Frank testified
       that “in his decades of experience with asbestos, [he] had never known of an asbestos-
       containing product that, if ‘properly manipulated,’ would not give off asbestos fibers.” Id. Dr.
       Frank also relied on “ ‘the work of Dr. Dement with fibers being released from welding rods.’ ”
       Id.



                                                   - 12 -
¶ 58       On appeal, the defendant complained that Dr. Frank’s fiber-release testimony was
       inadmissible because “ ‘it was not the product of a reliable methodology.’ ” Id. ¶ 40. Initially,
       this court agreed that Dr. Frank’s opinions were speculative to the extent that they were based
       on never having seen an asbestos-containing product that did not release asbestos fiber. Id.
       ¶ 44. Specifically, we stated as follows:
                    “We agree it would be ‘sheer, unsubstantiated speculation’ [citation] to conclude
                that, simply because other asbestos-containing products, such as cement pipes, released
                respirable asbestos fibers when they were sawed, cut, or beveled, [the] defendant’s
                welding rods released respirable asbestos fibers when they were jostled around in a
                packing box, dropped, or stepped on.” Id. (quoting Wiedenbeck v. Searle, 385 Ill. App.
                3d 289, 293, 895 N.E.2d 1067, 1070 (2008)).
       “While testimony grounded in expert analysis of the known physical facts is welcomed,
       conclusory opinions based on sheer, unsubstantiated speculation should be considered
       irrelevant.” (Internal quotation marks omitted.) Wiedenbeck, 385 Ill. App. 3d at 293. However,
       because Dr. Frank also relied on a welding-rod study from another expert, which the defendant
       did not challenge, we concluded there was no abuse of discretion in the admission of his
       testimony. McKinney, 2018 IL App (4th) 170333 ¶¶ 45-47.
¶ 59       Here, Dr. Frank’s testimony was remarkably similar to his testimony in McKinney. When
       addressing the ability of asbestos-containing products to release asbestos fibers, Dr. Frank
       testified that “there’s not a single product I’ve ever come across that has not had the capacity
       to give up fibers when worked with.” He gave as an example “an asbestos cement pipe,” which
       would release asbestos fibers when cut, drilled, beveled, or exposed to the flow of water. Dr.
       Frank concluded that “there isn’t a product that doesn’t have the ability to give up asbestos.”
¶ 60       We agree that, alone, such testimony was unsubstantiated and speculative. However, like
       in McKinney, Dr. Frank also provided another basis for his fiber-release opinion. On
       questioning by plaintiffs’ counsel, Dr. Frank testified that in his 40 years of experience, he
       “looked at” cases involving rubber or butyl tape or caulking for windows and doors and
       affirmed that they “can” give off asbestos fibers. Because Dr. Frank’s opinions were supported
       by his experience in working with asbestos and asbestos-containing products similar to the
       ones at issue in this case, we disagree that his fiber-release opinion was speculative or
       unsubstantiated.
¶ 61       On review, plaintiffs point to matters outside of Dr. Frank’s testimony that they argue also
       support a finding that Tremco’s products were capable of releasing asbestos fibers. First, they
       note that Dr. Longo, Tremco’s expert, testified he could not rule out the possibility of fiber
       release from Tremco’s products. In particular, he testified that although his testing and analysis
       of Tremco’s products did not detect respirable asbestos fibers, “[n]obody can say that there
       wasn’t one or [two] fibers by chance that got released.” We agree with plaintiffs that such
       testimony supports an inference that Tremco’s asbestos-containing products were capable of
       releasing fibers.
¶ 62       Second, plaintiffs further argue that an adverse inference may be drawn from Tremco’s
       failure to produce the results of testing performed on its products by EPI in 2006. They note
       that the jury in this case was instructed pursuant to Illinois Pattern Jury Instructions, Civil, No.
       5.01 (approved July 18, 2014) (hereinafter IPI Civil No. 5.01), which “informs the jury that it
       may infer that certain evidence would have been adverse to a party where that evidence was
       not produced by the party and was within the party’s control.” Lakin v. Casey’s Retail Co.,

                                                    - 13 -
       2018 IL App (5th) 170152, ¶ 50, 107 N.E.3d 904. That instruction, also referred to as the
       “missing witness” or “missing evidence” instruction, specifically states as follows:
                    “If a party to this case has failed [to offer evidence] [to produce a witness] within
                his power to produce, you may infer that the [evidence] [testimony of the witness]
                would be adverse to that party if you believe each of the following elements:
                         1. The [evidence] [witness] was under the control of the party and could have
                    been produced by the exercise of reasonable diligence.
                         2. The [evidence] [witness] was not equally available to an adverse party.
                         3. A reasonably prudent person under the same or similar circumstances would
                    have [offered the evidence] [produced the witness] if he believed [it to be] [the
                    testimony would be] favorable to him.
                         4. No reasonable excuse for the failure has been shown.” IPI Civil No. 5.01.
¶ 63       At trial, Milano testified that in 2006, he “mix[ed] up” batches of Tremco’s asbestos-
       containing 440 Tape and caulk (although not Mono caulk) at the request of Tremco’s legal
       counsel and “shipped [the products] off to a lab called EPI” for testing to determine whether
       they released “detectible [sic] asbestos fibers.” Although the testing was done “for the purposes
       of litigation,” it was not done in connection with the present case. Ultimately, the 2006 EPI
       test results were not submitted into evidence in the underlying proceedings, and on appeal,
       Tremco does not challenge the trial court’s decision to instruct the jury pursuant to IPI Civil
       No. 5.01.
¶ 64       Plaintiffs assert that “since Tremco conducted the [EPI testing] to determine fiber release
       from its tape and caulk products in preparation for litigation, Tremco’s failure to produce the
       results at trial allowed the jury to infer the results showed Tremco’s products release quantities
       of respirable asbestos fiber.” Before the jury, plaintiffs framed the inference to be drawn from
       the missing evidence in a slightly different way. During their rebuttal closing argument, they
       pointed out that Dr. Longo’s testing “detected *** no chrysotile fibers” and argued the jury
       could draw a contrary “inference” based on the missing EPI testing evidence. In other words,
       the jury could infer that the EPI testing showed the release of chrysotile fibers from Tremco’s
       products. On appeal, Tremco does not dispute the jury could have made this inference and we
       will assume arguendo the inference was permissible. Accordingly, given Dr. Frank’s
       testimony, Dr. Longo’s acknowledgment that he could not rule out fiber release, and the
       allowable adverse inference from the missing EPI testing evidence, we find there was sufficient
       evidence presented from which the jury could determine that Tremco’s 440 Tape and Mono
       caulk were capable of releasing asbestos fibers.

¶ 65                                     2. Substantial Causation
¶ 66       However, our determination that the record contains sufficient evidence to support a
       finding that Tremco’s products were capable of releasing asbestos fibers does not end our
       inquiry. As Tremco asserts, plaintiffs were also required to present evidence to show that
       decedent was exposed to asbestos from Tremco’s products with “ ‘such frequency, regularity
       and proximity’ ” that the asbestos from those products could be viewed as a substantial factor
       in causing decedent’s mesothelioma.
¶ 67       As stated, under the substantial factor test, “the defendant’s conduct is said to be a cause
       of an event if it was a material element and a substantial factor in bringing the event about.”

                                                   - 14 -
       Thacker, 151 Ill. 2d at 354-55. Further, the frequency, regularity, and proximity test has been
       adopted by the supreme court “as a means by which an asbestos plaintiff can prove more than
       minimum contact [with asbestos fibers] to establish that a specific defendant’s product was a
       substantial factor in being a cause in fact of a plaintiff’s injury.” Nolan, 233 Ill. 2d at 432
       (citing Thacker, 151 Ill. 2d at 359).
¶ 68        In this case, even accepting that Tremco’s 440 Tape and Mono caulk were capable of
       releasing respirable asbestos fibers, the evidence was otherwise lacking with respect to the
       element of substantial factor causation. In particular, there is no evidence in the record showing
       when, and under what circumstances, Tremco’s products released respirable asbestos fibers,
       whether circumstances causing the release of respirable asbestos fibers were the type that
       would have been regularly encountered by decedent when using Tremco’s products, or whether
       the release of fibers from Tremco’s products was anything more than minimal.
¶ 69        On appeal, plaintiffs argue the evidence presented satisfied the frequency, regularity, and
       proximity test because decedent worked with Tremco’s asbestos-containing products
       “virtually every working day over his career.” We agree that the record shows decedent worked
       in close proximity with Tremco’s products on a regular and frequent basis. However, it does
       not necessarily follow from such evidence that he also had frequent, regular, and proximate
       contact with respirable asbestos fibers from those products.
¶ 70        In Thacker, 151 Ill. 2d at 348-49, the plaintiff brought suit against the defendant, alleging
       her husband developed cancer and died as a result of his exposure to raw asbestos while
       working in a plant that processed the defendant’s raw asbestos. In addressing the use of fiber
       drift evidence to establish the proximity requirement of the frequency, regularity, and
       proximity test, the supreme court stated that the plaintiff could not “meet her burden of
       production unless and until she [was] able to point to sufficient evidence tending to show that
       [the defendant’s raw] Manville asbestos was actually inhaled by the decedent.” (Emphasis
       added.) Id. at 364; see also Wehmeier v. UNR Industries, Inc., 213 Ill. App. 3d 6, 31, 572
       N.E.2d 320, 337 (1991) (acknowledging that the amount of evidence needed to establish the
       regularity and frequency of exposure will differ from case to case based on factors including
       “the tendency of *** asbestos products to release asbestos fibers into the air”); Junge v.
       Garlock, Inc., 629 A.2d 1027, 1029 (Pa. Super. Ct. 1993) (holding “that [an asbestos] plaintiff
       must present evidence that he inhaled asbestos fibers shed by the specific manufacturer’s
       product”). The Thacker court further stated as follows:
                    “We agree *** that even though the plaintiff offered no evidence of where in the
                plant Manville asbestos was processed, the fact that Manville asbestos, once inside the
                plant, necessarily contributed to the dust in the plant air was sufficient to meet the
                proximity requirement, particularly in light of (1) the friable and potent nature of the
                raw asbestos Manville shipped to the plant and (2) testimony, albeit slight, indicating
                that Manville asbestos necessarily generated dust which became part of dust which
                circulated throughout the facility. In effect the appellate court held that, under the facts
                presented, the decedent regularly worked in dangerous proximity to dust generated
                from Manville’s asbestos even if it is assumed that Manville’s asbestos was initially
                processed in areas of the plant removed from where the plaintiff worked and that the
                jury could thereby reasonably infer causation. We agree with this conclusion.”
                (Emphasis in original and added.) Thacker, 151 Ill. 2d at 364-65.


                                                    - 15 -
¶ 71       Here, there is an absence of evidence in the record to show under what circumstances
       Tremco’s products released respirable asbestos fibers such that they could be “actually
       inhaled” by decedent. Id. at 364. Dr. Frank’s testimony that, in his experience, similar products
       were capable of giving off fibers does nothing to explain how such products must be handled
       or manipulated before fibers are released. In short, without more, evidence that decedent was
       exposed to Tremco’s products does not equal evidence that he had frequent, regular, and
       proximate contact with respirable asbestos fibers from those products. In this case, we find it
       is speculative and conjectural to conclude from the evidence presented that respirable asbestos
       fibers were released from Tremco’s products with any frequency or regularity while decedent
       worked in proximity to those products.
¶ 72       On appeal, plaintiffs also argue that they were not required to quantify the number of
       asbestos fibers to which decedent was exposed to prove causation. We agree. Nevertheless,
       relevant asbestos case authority dictates that plaintiffs must show more than a de minimis
       exposure to defendant’s asbestos. See Nolan, 233 Ill. 2d at 432 (stating the “frequency,
       regularity and proximity” test was a means by which an asbestos plaintiff can prove more than
       “casual” or “minimum contact” with the defendant’s asbestos); Lohrmann v. Pittsburgh
       Corning Corp., 782 F.2d 1156, 1162 (4th Cir. 1986) (referring to the frequency, regularity, and
       proximity test as “a de minimis rule since a plaintiff must prove more than a casual or minimum
       contact with the [asbestos] product”). In this instance, plaintiffs’ evidence showed only that
       decedent came into frequent, regular, and proximate contact with Tremco’s products and that
       such products were capable of releasing asbestos fibers. However, plaintiffs presented no
       evidence establishing that the activities engaged in by decedent when working as a window
       glazier with Tremco’s products caused the release of respirable asbestos fibers or that the
       products released asbestos fibers in such amounts that decedent had more than de minimis,
       casual, or “minimum” contact with asbestos from Tremco’s products.
¶ 73       Finally, in addressing the issue of causation, the parties disagree as to whether Dr. Frank’s
       causation opinion testimony is contrary to Illinois law. Tremco argues Dr. Frank’s opinions on
       causation are essentially based on an “each and every exposure” theory, wherein any exposure
       to asbestos fibers is a substantial factor in causing asbestos-related disease. To support its
       argument, Tremco cites Krik v. Crane Co., 76 F. Supp. 3d 747, 749 (N.D. Ill. 2014), an asbestos
       personal injury case wherein the defendants successfully sought to bar the plaintiff from
       presenting expert testimony, including testimony from Dr. Frank, that “each and every
       exposure to asbestos products results in injury to the person so exposed.”
¶ 74       In Krik, the plaintiff’s experts were expected to testify “that any exposure to asbestos, even
       the very first one, regardless of dosage is sufficient to cause” asbestos-related disease. Id. at
       752. In particular, it was expected that Dr. Frank would testify that (1) “ ‘any exposure, even
       the first exposure’ ” would be considered a substantial contributing factor and (2) “the first
       exposure, no matter how limited, would be a substantial cause.” Id. The court stated as follows:
                   “[The plaintiff] does not offer any expert testimony as to how much asbestos
               exposure he experienced and whether that dosage of exposure was sufficient to cause
               his lung cancer. Rather, he relies upon the ‘Any Exposure’ theory and argues that a
               single exposure to asbestos is enough and every additional exposure contributed as
               well. The primary basis for the ‘Any Exposure’ theory seems to be that [the plaintiff’s]
               experts cannot rule out that a single dose of asbestos causes injury. From this, they


                                                   - 16 -
                conclude that any and all exposure to asbestos is necessarily harmful. [Citation.] This
                is not an acceptable approach for a causation expert to take.” Id. at 752-53.
       See also id. at 753 (citing arguments by the plaintiff’s counsel “ ‘that the cumulative exposure
       is the cause. So that’s [what] Dr. Frank is saying, each exposure is [a] substantial contribution
       to the cumulative total.’ ”).
¶ 75        The Krik court noted that Illinois applied “the ‘substantial contributing factor’ test *** to
       the issue of asbestos injury causation” (id. at 751), and stated as follows:
                “Indeed, the controlling case from the Illinois Supreme Court, Thacker, explicitly
                adopted the ‘frequency, regularity, and proximity’ causation test ‘as the rule of law in
                Illinois,’ from a Fourth Circuit case entitled Lohrmann v. Pittsburgh Corning Corp.,
                782 F.2d 1156 (4th Cir. 1986). [Citations.] Lohrmann’s holding, in turn, was based
                upon what the Fourth Circuit termed a ‘de minimis’ rule, that ‘a plaintiff must prove
                more than a casual or minimum contact with the product.’ ” (Emphasis omitted.) Id. at
                753 (quoting Lohrmann, 782 F.2d at 1162).
       Accordingly, the court found that the plaintiff’s argument in the case before it was unavailing
       because it was based on the theory “that a single exposure or a de minimis exposure satisfies
       the substantial contributing factor test.” Id. The court stated that “it is not that de minimis
       exposure is sufficient, but that more than de minimis exposure is required to prove causation.”
       Id.
¶ 76        Plaintiffs respond on appeal by arguing that Dr. Frank’s causation opinion in this case was
       not that “each and every exposure” to asbestos was a substantial factor causing asbestos-related
       disease. Rather, they contend that Dr. Frank opined that a disease like decedent’s mesothelioma
       “is caused by that person’s total and cumulative exposure to asbestos” and that “it is
       scientifically impossible to separate out each exposure and say exposure A contributed to the
       person’s total dose but exposure B did not.” Further, they rely on Rost v. Ford Motor Co., 151
       A.3d 1032, 1035 (Pa. 2016), a Pennsylvania Supreme Court case that addressed both the
       “proper application of the ‘frequency, regularity, and proximity’ criteria in asbestos product
       liability litigation” and expert opinion testimony on causation from Dr. Frank.
¶ 77        In Rost, there had been a pretrial ruling by the trial court that precluded “any expert from
       offering testimony that ‘each and every breath’ of asbestos may constitute an evidentiary basis
       for the jury to find that the defendant’s product was a substantial cause of mesothelioma.” Id.
       at 1037. At trial, Dr. Frank provided testimony that mesothelioma was a dose-response disease,
       with small amounts of asbestos carrying small risks of developing the disease and larger
       amounts carrying larger risks. Id. at 1039. He also testified that the “causative agent” in
       mesothelioma was “ ‘the series of exposures’ ” and stated that “[a]ll exposures to asbestos
       contribute to the cumulative dose of asbestos, and the cumulative dose causes mesothelioma.”
       Id. Dr. Frank further testified regarding the plaintiff’s specific history in that case, finding that
       he had been exposed to “potentially high amounts [of asbestos] on a daily basis.” Id. at 1040.
       Based on studies he reviewed, he approximated the amount of chrysotile asbestos fibers the
       plaintiff was exposed to in his work. Id. at 1039-40.
¶ 78        Additionally, in response to a hypothetical question that detailed the plaintiff’s exposure to
       asbestos, “Dr. Frank testified that it was his opinion *** that [the plaintiff’s] exposure to [the
       defendant’s] products was a ‘significant contributing cause to developing mesothelioma.’ ” Id.
       at 1040. Finally, he opined that if the plaintiff’s only exposures to asbestos was from the
       defendant’s products, those exposures alone “ ‘without any of the ones he had later’ ” would

                                                    - 17 -
       have been enough to say that asbestos from the defendant’s products was a significant
       contributing factor to the plaintiff’s mesothelioma. Id.
¶ 79       On review before the Pennsylvania Supreme Court, the defendant challenged Dr. Frank’s
       opinions, arguing they were based on an “each and every exposure” type of theory. Id. at 1043.
       The court stated that “expert testimony based upon the notion that ‘each and every breath’ of
       asbestos is substantially causative of mesothelioma will not suffice to create a jury question on
       the issue of substantial factor causation.” Id. at 1044. Instead, “to create a jury question, a
       plaintiff must adduce evidence that exposure to [the] defendant’s asbestos-containing product
       was sufficiently ‘frequent, regular, and proximate’ to support a jury’s finding that [the]
       defendant’s product was substantially causative of the disease.” Id. Ultimately, it rejected the
       defendant’s challenge to Dr. Frank’s testimony, stating as follows:
                    “We must agree with the [plaintiffs] that [the defendant] has confused or conflated
               the ‘irrefutable scientific fact’ that every exposure cumulatively contributes to the total
               dose (which in turn increases the likelihood of disease), with the legal question under
               Pennsylvania law as to whether particular exposures to asbestos are ‘substantial factors’
               in causing the disease. It was certainly not this Court’s intention, [in prior decisions],
               to preclude expert witnesses from informing juries about certain fundamental scientific
               facts necessary to a clear understanding of the causation process for mesothelioma,
               even if those facts do not themselves establish legal (substantial factor) causation. In
               this case, while Dr. Frank clearly testified that every exposure to asbestos cumulatively
               contributed to [the plaintiff’s] development of mesothelioma, he never testified that
               every exposure to asbestos was a ‘substantial factor’ in contracting the disease.
                    Instead, by way of, inter alia, the lengthy hypothetical that detailed the entirety of
               [the plaintiff’s] exposure to [the defendant’s] asbestos-containing *** products ***,
               Dr. Frank testified that [the plaintiff’s] actual exposures to asbestos *** [from the
               defendant’s products] was substantially causative of his mesothelioma.” Id. at 1045-
               46.
       The court further noted that Dr. Frank provided testimony that was specific to the plaintiff’s
       history of exposure to asbestos from the defendant’s products, as well as his history of exposure
       from other sources, and that he “testified that the totality of [the plaintiff’s] exposure to
       asbestos [from the defendant’s products], standing alone, was sufficient to have caused [the
       plaintiff’s] mesothelioma, even if there had been no other exposures.” Id. at 1046.
¶ 80       In this case, Dr. Frank provided similar testimony to the testimony he provided in Rost
       regarding the “fundamental scientific facts necessary to a clear understanding of the causation
       process for mesothelioma.” Id. at 1045. He asserted that all asbestos fiber types cause
       mesothelioma, that there was a “dose-response” relationship between exposure and
       development of the disease, and that “cumulative exposure, the totality of the exposure” is
       what “causes the disease.” Id. at 1039. Further, unlike in Krik, he did not offer the opinion that
       every exposure to asbestos was a substantial causative factor in the person’s development of
       disease. When considering Dr. Frank’s testimony in total, it is clear that his opinion was that
       each exposure to asbestos contributed to a person’s cumulative exposure and that it was the
       cumulative exposure that caused disease. Accordingly, we do not find that Dr. Frank’s
       testimony was contrary to Illinois law and substantial factor causation as argued by Tremco.
¶ 81       However, as noted in Rost, although testimony regarding “certain fundamental scientific
       facts” may be “necessary to a clear understanding of the causation process for mesothelioma,”

                                                   - 18 -
       those same facts do not themselves necessarily establish substantial factor causation. Id. at
       1045. Unlike his opinions in Rost, Dr. Frank’s opinions in this case fell short of demonstrating
       that decedent’s exposure to asbestos from Tremco’s products was a substantial factor in
       causing his mesothelioma. Specifically, Dr. Frank offered almost no testimony or opinions
       regarding decedent’s exposure to asbestos fibers from Tremco’s products, testifying only that
       in his experience similar products “can” release fibers under some unknown set of
       circumstances and in some unknown quantity or concentration. Additionally, when presented
       with a hypothetical question regarding decedent’s work as a glazier with asbestos-containing
       products, Dr. Frank opined only “[t]hat [decedent’s] exposures to asbestos would have caused
       him to develop the mesothelioma that he had that caused his death.” Noticeably absent from
       his testimony was any opinion that exposure to asbestos from Tremco’s products was a
       “substantial” factor in decedent’s development of his disease, particularly when compared to
       his exposure to asbestos from other sources.
¶ 82       Here, although we find that Dr. Frank’s “cumulative exposure” testimony was not the
       equivalent of the “each and every exposure” theory, we also find that his opinions failed to aid
       plaintiffs in meeting the substantial factor test under Illinois law. Accordingly, due to the lack
       of evidence showing that decedent’s exposure to respirable asbestos fibers from Tremco’s
       products on a frequent, regular, and proximate basis was a cause in fact in bringing about
       decedent’s mesothelioma, Tremco is entitled to a judgment n.o.v.

¶ 83                                    3. Packaging Contamination
¶ 84        We note that, on appeal, plaintiffs additionally argue that the jury could have reasonably
       inferred that decedent was exposed to raw asbestos fibers from the boxes in which Tremco’s
       440 Tape and Mono caulk were packaged at its manufacturing facilities. To support this
       contention, plaintiffs rely on testimony from Dr. Longo regarding packaging contamination
       and evidence that Tremco’s Kinsman facility was found to have “high levels” of asbestos fibers
       in its “dust counts.” We disagree with plaintiffs’ arguments on this point.
¶ 85        The record reflects that Tremco’s Kinsman facility manufactured roofing materials and not
       the products at issue in this case. Thus, high levels of asbestos fibers in air samples from that
       facility is not evidence that the packaging for Tremco’s 440 Tape and Mono caulk was
       contaminated during the manufacturing process at different facilities. Additionally, Dr.
       Longo’s testimony does not support plaintiffs’ theory of contamination. Dr. Longo stated he
       had no knowledge of “housekeeping” within the Tremco facilities that manufactured the
       products at issue, how raw asbestos was stored by Tremco, or air samples from Tremco’s
       manufacturing facilities. Dr. Longo further testified that he had not tested for contamination
       and stated as follows: “but based on the product itself and how it’s made, it’s not clear to me
       how [contamination] would really happen to any degree.” Given the evidence presented,
       plaintiffs’ assertion that decedent was exposed to raw asbestos fibers from Tremco’s
       manufacturing and packaging process is speculative and unsubstantiated.




¶ 86                                       B. Remaining Issues


                                                   - 19 -
¶ 87      On appeal, Tremco raises several other issues for review. However, given our finding that
       Tremco is entitled to a judgment n.o.v. based on the lack of evidence of substantial causation,
       we find it unnecessary to address those remaining issues.

¶ 88                                      III. CONCLUSION
¶ 89      For the reasons stated, we reverse the trial court’s judgment.

¶ 90      Reversed.




                                                 - 20 -